IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 46966

 STATE OF IDAHO,                                  )
                                                  )    Filed: April 29, 2020
           Plaintiff-Respondent,                  )
                                                  )    Karel A. Lehrman, Clerk
 v.                                               )
                                                  )    THIS IS AN UNPUBLISHED
 MICAH AARON PITMAN,                              )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
           Defendant-Appellant.                   )
                                                  )

          Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
          County. Hon. Nancy A. Baskin, District Judge.

          Judgment of conviction for possession of a controlled substance, affirmed.

          Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
          Deputy Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
          General, Boise, for respondent.
                    ________________________________________________

LORELLO, Judge
          Micah Aaron Pitman appeals from his judgment of conviction for possession of a
controlled substance. Pitman argues the district court erred in denying his motion to suppress. We
affirm.
                                                  I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          Officers were investigating a domestic disturbance and a possible burglary when they
encountered Pitman. During the encounter, Pitman repeatedly invited the officers to search him.
Although the officers did not initially accept Pitman’s invitation, Pitman was eventually searched
after he was arrested for resisting and obstructing. The search of Pitman revealed he had




                                                  1
methamphetamine in his pocket. The State charged Pitman with possession of a controlled
substance and resisting and obstructing an officer.
       Pitman filed a motion to suppress the methamphetamine, asserting that the
methamphetamine was found incident to an unlawful arrest. The district court denied Pitman’s
motion, concluding that Pitman’s arrest was lawful and, as such, the search incident to arrest was
also lawful. The district court alternatively concluded that Pitman consented to the search. Pitman
thereafter entered a conditional guilty plea to possession of a controlled substance (I.C. § 37-
2732(c)), reserving his right to challenge the denial of his motion to suppress. Pitman appeals.
                                                II.
                                           ANALYSIS
       Pitman contends that, although he is “[m]indful of the alternative reason the district court
gave for denying his motion to suppress,” the district court “erred in upholding the search of his
person as a lawful search incident to arrest.” The State responds that Pitman’s failure to challenge
the district court’s alternative basis for denying his motion to suppress is fatal to his appeal. We
agree with the State.
       Where a lower court makes a ruling based on two alternative grounds and only one of those
grounds is challenged on appeal, the appellate court must affirm on the uncontested basis. Rich v.
State, 159 Idaho 553, 555, 364 P.3d 254, 256 (2015); State v. Goodwin, 131 Idaho 364, 366, 956
P.2d 1311, 1313 (Ct. App. 1998). Pitman concedes that he does not challenge one of the district
court’s reasons for denying his motion to suppress. Accordingly, we need not consider the merits
of Pitman’s claim and affirm the district court on the unchallenged basis.
                                                III.
                                         CONCLUSION
       Pitman has failed to challenge all of the bases on which the district court denied his motion
to suppress. Therefore, we decline to address the merits of Pitman’s claim of error and affirm the
district court on the unchallenged basis. Pitman’s judgment of conviction for possession of a
controlled substance is affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                 2